19-60139-rbk Doc#15-4 Filed 05/22/19 Entered 05/22/19 14:30:41 Exhibit Loan
                          Modification Pg 1 of 10
19-60139-rbk Doc#15-4 Filed 05/22/19 Entered 05/22/19 14:30:41 Exhibit Loan
                          Modification Pg 2 of 10
19-60139-rbk Doc#15-4 Filed 05/22/19 Entered 05/22/19 14:30:41 Exhibit Loan
                          Modification Pg 3 of 10
19-60139-rbk Doc#15-4 Filed 05/22/19 Entered 05/22/19 14:30:41 Exhibit Loan
                          Modification Pg 4 of 10
19-60139-rbk Doc#15-4 Filed 05/22/19 Entered 05/22/19 14:30:41 Exhibit Loan
                          Modification Pg 5 of 10
19-60139-rbk Doc#15-4 Filed 05/22/19 Entered 05/22/19 14:30:41 Exhibit Loan
                          Modification Pg 6 of 10
19-60139-rbk Doc#15-4 Filed 05/22/19 Entered 05/22/19 14:30:41 Exhibit Loan
                          Modification Pg 7 of 10
19-60139-rbk Doc#15-4 Filed 05/22/19 Entered 05/22/19 14:30:41 Exhibit Loan
                          Modification Pg 8 of 10
19-60139-rbk Doc#15-4 Filed 05/22/19 Entered 05/22/19 14:30:41 Exhibit Loan
                          Modification Pg 9 of 10
19-60139-rbk Doc#15-4 Filed 05/22/19 Entered 05/22/19 14:30:41 Exhibit Loan
                          Modification Pg 10 of 10
